Name: Commission Regulation ( EEC ) No 447/92 of 25 February 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/ 12 Official Journal of the European Communities 27. 2. 92 COMMISSION REGULATION (EEC) No 447/92 of 25 February 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 28 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. 27. 2. 92 Official Journal of the European Communities No L 52/13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59) New potatoes 33'14 1521 286 »72 73?6 251 &gt;52 8528 27&gt;70 55475 83,21 25,65 L2 ° 0702 00 90} Tomatoes 68,03 2862 539,63 139,21 473,39 16051 52,13 104408 156,60 48,27 1.30 0703 10 19 Onions (other than seed) 26,29 1 106 208,57 53,80 182,97 6204 20,15 40355 60,53 18,66 1.40 0703 20 00 Garlic 164,61 6926 1 305,70 336,83 1 145,42 38838 126,14 252628 378,93 116,81 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 160 ex 0704 10 9o } Cauliflowers 62&gt;82 2643 . 498,28 128,54 437,12 14821 48,14 96408 144,60 44,58 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 107,85 4 538 855,46 220,68 750,45 25445 82,64 165515 248,26 76,53 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 51,77 2178 410,67 105,94 360,26 12215 39,67 79458 119,18 36,74 1.110 070511 10 0705 1 1 90 Cabbage lettuce (head lettuce) 94,96 3995 753,24 194,31 1 660,78 22405 72,77 145737 218,60 67,39 1.120 ex 0705 29 00 Endives 70,81 2979 561,72 144,91 492,77 16708 54,26 108683 163,01 50,25 1.130 ex 0706 10 00 Carrots 39,03 1642 309,64 79,88 271,63 9210 29,91 59910 89,86 27,70 1.140 ex 0706 90 90 Radishes 79,55 3 347 631,05 162,79 553,59 18770 60,96 122097 183,14 56,45 1.150 0707 00 19) Cucumbers 155&gt;62 6548 1234,39 318,44 1082,87 36717 119,25 238832 358,23 110,43 1 160 0708 10 9o| Peas (Pisum sativum) 301,62 12691 2392,47 617,19 2 098,80 71164 231,14 462897 694,32 214,04 1.170 Beans : ''l70 1 0708 20 9o| ?pp.) S (V'g"a SPP" Phaseolus 161.81 6808 1283,47 331,10 1 125,92 38176 123,99 248327 372,47 114,82 &gt; l702 0708 20 9o( Beans (Phaseolus ssp ., vulgaris var. Compressus Savi )&lt;PcZ?i7JXvo 'Sa~ 365'33 15372 2897'84 747^6 2 542,13 86196 279^6 560677 840,99 259 « 1.180 ex 0708 90 00 Broad beans 92,83 3 894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 123,94 5215 983,14 253,62 862,46 29243 94,98 190219 285,32 87,96 1.200 Asparagus : L .200.1 ex 0709 20 00  green 421,59 17740 3 344,09 862,69 2 933,61 99470 323,07 647018 970,49 299,18 1.200.2 ex 0709 20 00  other 208,70 8782 1655,44 427,06 1 452,23 49241 159,93 320296 480,43 148,10 1.210 0709 30 00 Aubergines (egg-plants) 143,51 6038 1 138,37 293,67 998,63 33860 109,98 220253 330,37 101,84 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 56,05 2358 444,62 114,70 390,05 13225 42,95 86026 129,03 39,77lens var. dulce) 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 135,87 5717 1077,77 278,03 945,48 32058 104,12 208 529 312,78 96,42 L.250 0709 90 50 Fennel 48,80 2053 387,10 99,86 339,58 11514 37,39 74897 112,34 34,63 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 1.10 ex 0802 40 00 Chestnuts (Castanea spp.), 131,65 5 522 1 041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 fresh £.20 ex 0803 00 10 Bananas (other than plantains), 35,97 1513 285,33 73,60 250,30 8487 27,56 55206 82,80 25,52 fresh £.30 ex 0804 30 00 Pineapples, fresh 52,82 2222 419,03 108,09 367,69 12464 40,48 81074 121,60 37,49 -,4 ° ex 0804 40 90 1 Avocados, fresh 97,99 4123 777,31 200,52 681,90 23121 75,09 150396 225,58 69,54 No L 52/14 Official Journal of the European Communities 27. 2. 92 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 177,90 7485 1 411,10 364,03 1 237,89 41973 136,32 273022 409,52 126,24 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 38,95 1638 308,95 79,70 271,02 9189 29,84 59775 89,66 27,64 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 33,56 1 412 266,21 68,67 233,54 7918 25,71 51508 77,25 23,81 2.60.3 0805 10 19 0805 lo 39  0thers 24,31 1023 192,85 49,75 169,18 5736 18,63 37314 55,97 17,25 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 120,88 5086 958,82 247,35 841,12 28 520 92,63 185513 278,26 85,78 2.70.2 ex 0805 20 30  Monreales and Satsumas 42,41 1784 336,40 86,78 295,11 10006 32,50 65088 97,63 30,09 2.70.3 ex 0805 20 50  Mandarins and wilkings 66,23 2787 525,40 135,53 460,90 15628 50,75 101654 152,47 47,00 l70A ex 0805 20 90 1  Tangerines and others 68,07 2864 539,97 139,30 473,69 16061 52,16 104475 156,70 48,31 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 38,46 1618 305,13 78,71 267,67 9076 29,47 59036 88,55 27,29 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 144,54 6 082 1 146,53 295,77 1 005,80 34103 110,76 221833 332,73 102,57 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 27,82 1170 220,68 56,93 193,59 6 564 21,32 42698 64,04 19,74 2.90.2 ex 0805 40 00  pink 54,66 2300 433,60 111,85 380,37 12897 41,89 83893 125,83 38,79 2.100 0806 10 11 0806 10 15 Table grapes 140,81 5925 1 116,95 288,14 979,85 33223 107,91 216109 324,15 99,93 . 0806 10 19J 2.110 0807 10 10 Water-melons 25,62 1 076 203,27 52,29 178,63 5 992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 56,53 2378 448,43 115,68 393,39 13338 43,32 86763 130,14 40,12 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 161,56 6798 1 281,55 330,60 1124,24 38119 123,81 247956 371,92 114,65 2.130 0808 10 91 ] 0808 10 93 Apples 75,11 3160 595,84 153,71 522,70 17723 57,56 115283 172,92 53,30 0808 10 99] 2.140 Pears 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 237,73 10003 1 885,73 486,47 1 654,26 56091 182,18 364853 547,26 168,71 2.140.2 0808 20 31 0808 20 35 °ther 82,23 3460 652,24 168,26 572,18 19401 63'01 126197 189,29 58,35 0808 20 39J 2.150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 2160 J8 ®92 ® 1 ®) Cherries 150,60 6316 1191,32 306,73 1046,98 35352 115,24 231706 345,46 108,06 2.170 ex 0809 30 00 Peaches 134,86 5674 1069,74 275,96 938,43 31819 103,34 206974 310,45 95,70 27. 2. 92 Official Journal of the European Communities No L 52/15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 151,57 6 378 1 202,30 310,10 1 054,72 35762 116,15 232622 348,92 107,56 2'190 0809 40 19I Plums 110,99 4670 880,38 227,11 772,32 26187 85,05 170338 255 »49 78 »76 2200 0810 10 9o} Strawberries 408,95 17208 3243,79 836,81 2845,61 96486 313,38 627611 941,38 290,21 2.205 0810 20 10 Raspberries 944,69 39751 7493,29 1933,07 6573,50 222888 723,93 1449808 2174,64 670,41 2.210 0810 40 30 Fruit of the species Vaccinium 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 80,44 3384 638,08 164,60 559,75 18979 61,64 123456 185,17 57,08 Planch.^ 2.230 ex 0810 90 80 Pomegranates 64,68 2 721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon 116,91 4919 927,39 239,24 813,55 27585 89,59 179432 269,14 82,97 fruit) 2.250 ex 0810 90 30 Lychees 152,43 6414 1209,10 311,91 1060,69 35964 116,81 233 939 350,89 108,17